1                                                                  JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   JOSEPH CIANCANELLI,                        ) Case No. CV 19-4042-DMG (SSx)
                                                )
12                            Plaintiff,        ) JUDGMENT
                                                )
13               v.                             )
                                                )
14                                              )
     CITY OF LOS ANGELES,                       )
15                                              )
                              Defendant.        )
16                                              )
                                                )
17
18         Pursuant to the Court’s Order granting Defendant’s Motion to Dismiss, filed
19   November 20, 2019,
20
           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment is
21
     entered in favor of Defendant City of Los Angeles and against Joseph Ciancanelli.
22
23
24
     DATED: November 20, 2019
25
                                                             DOLLY M. GEE
26                                                   UNITED STATES DISTRICT JUDGE
27
28



                                               -1-
